Citation Nr: 1753222	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  17-40 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from March 31, 2008 and in excess of 70 percent from January 27, 2016, for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on unemployability (TDIU) prior to January 27, 2016.

3.  Entitlement to an effective date prior to March 31, 2008 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Baskerville, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1954 to November 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2013, February 2017 and June 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a July 2013 rating decision, the RO granted the Veteran's claim for entitlement to service connection for PTSD and assigned a 50 percent rating, effective April 8, 2008.  In a July 2014 Notice of Disagreement (NOD), the Veteran asserted that he was entitled to: (1) an earlier effective date for the grant of service connection; (2) a rating in excess of 50 percent; and (3) entitlement to TDIU.  A March 2015 rating decision continued the 50 percent rating and denied the Veteran's claim for entitlement to TDIU.  The Veteran submitted a NOD in April 2015 which continued his disagreement with the PTSD rating and which disagreed with the denial of the TDIU claim.  A February 2017 rating decision found clear and unmistakable error in the effective date of the grant of service connection for PTSD.  Specifically, the AOJ found that the proper effective date was March 31, 2008 (the date the St. Petersburg RO received the claim) instead of April 8, 2008 (the date the Newark RO received the claim).  

In February 2017, the Board remanded the matters of an increased rating for PTSD and TDIU for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2017, the AOJ issued a rating decision which granted a 70 percent rating, effective January 27, 2016, for PTSD, granted entitlement to TDIU, effective, January 27, 2016, and established Dependents' Educational Assistance benefits.  The AOJ simultaneously issued a SOC which addressed the issues of Eligibility of Dependents' Educational Assistance under 38 U.S.C. Chapter 35 and an evaluation of PTSD currently evaluated as 50 percent.  In July 2017, the Veteran filed a VA Form 9.  The Veteran also filed NODs in September 2017, expressing disagreement with the February 2017 rating decision and the June 2017 rating decision.  

In May 2012, proper notice was sent to the Veteran regarding his Board hearing scheduled for June 2012.  However, in a May 2012 correspondence, the Veteran stated that he would be unable to appear for the June 2012 hearing due to "several medical issues."  In the same correspondence, he asked, "If there is any way that you could do a videoconference from the local VA."  In a separate May 2012 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing.  Thus, the Board finds that there is no hearing request pending at this time.

The Board notes that in July 2017 the Veteran executed a new VA Form 21-22 in favor of New Jersey Department of Military and Veteran Affairs.  The Veteran revoked representation by Robert Chisolm, Attorney at Law, with the filing of a new 21-22.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  On March 31, 2008, the Veteran filed a formal VA Form 21-526 (Application for Compensation and/or Pension) claim for PTSD.

2.  There is no evidence of any informal or formal claims to the VA prior to March 31, 2008.  

3.  During the entire period on appeal, the Veteran's service connected PTSD has been manifested by symptoms of social isolation, anger, hostility, irritability, depression, anxiety, flashbacks, nightmares, panic attacks, insomnia and hypervigilence.

4.  Total occupational and social impairment was not demonstrated due to the service-connected PTSD due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time and place; memory loss for names of close relatives, own occupation or own name; persistent hallucinations or delusions; or inability to perform activities of daily living; or symptoms of a similar severity

5.  During the entire period on appeal, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date, prior to March 31, 2008, for the grant of service connection for PTSD.  38 U.S.C.A. § 5101, 5110 (West 2015); 38 C.F.R. § 3.400 (2016). 

2.  The criteria for an initial rating of 70 percent, but not higher, for the service-connected PTSD have been met for the entire appeals period.  38 U.S.C.A. § 1155, 5107, 7104 (West 2015); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for a finding of a TDIU have been met during the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. § 3.340, 4.3, 4.16(a), 4.18 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for PTSD.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Earlier Effective Date

The Veteran contends, without specificity, that he is entitled to an earlier effective date for the grant of service connection for PTSD.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2016).  
A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  A formal claim is the use of the appropriate designated VA form to seek specific benefits.  38 C.F.R. § 3.151(a). An informal claim is a communication conveying an intent to seek specific benefits. 38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded to the claimant.  Id.  Receipt of it within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Here, the Veteran submitted a VA Form 21-526 claiming, amongst other things, entitlement to service connection for PTSD.  The VA Form 21-526 was stamped as received in the St. Petersburg RO on March 31, 2008.  The form was also stamped as received in the Newark RO on April 8, 2008.  In a July 2013 rating decision, the RO granted the Veteran's claim for entitlement to service connection for PTSD and assigned a 50 percent rating, effective April 8, 2008.  A February 2017 rating decision found clear and unmistakable error in the grant of service connection for PTSD effective date.  Specifically, the AOJ found that the proper effective date was March 31, 2008 (the date the St. Petersburg RO received the claim) instead of April 8, 2008 (the date the Newark RO received the claim).  The Board finds that there were no informal or formal claims for the claim of entitlement to service connection for PTSD until March 31, 2008.  

The Board has considered the evidence of record and the contention of the Veteran.  In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim in March 2008, the Board finds that the proper effective date is March 31, 2008.  See 38 C.F.R. § 3.155(a).    

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 (2015).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

IV.  Increased Rating for PTSD

The Veteran contends, through his representative, that he is entitled to at least a 70 percent rating or higher for the entire appeals period.  In that regard, the Veteran contends that his symptoms of social isolation, anger, hostility, irritability, depression, anxiety, flashbacks, nightmares, panic attacks, insomnia and hypervigilence have adversely affected his occupational and social functioning since at least 2008.  
Under 38 C.F.R. § 4.130, Diagnostic Code 9411 a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17).  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.


Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5."  As the Veteran's increased rating claim was originally certified to the Board in 2017 (after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The Veteran filed his original claim for entitlement to service connection in March 2008.  In a June 2008 correspondence, the Veteran stated that over the years he has not been there for his wife and children due to his PTSD symptoms.  In that regard, he stated that he participated in very few activities outside of the house; he gets easily upset; and makes decisions without thinking first.

The Veteran was afforded a VA PTSD examination in April 2013 where the examiner noted the Veteran's PTSD diagnosis.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported that following his discharge from service, he experienced anxiety and claustrophobia and frequent panic attacks.  He reported that anytime he is in an enclosed area, his anxiety increases.  He reported that he relates well to his wife, children and sole surviving brother.  He reported that he tries to play golf for exercise and socialize as best he can.  He clearly avoids situations in which he is likely to experience reminders of his deep sea diving accident.  He reported that he worked as a general contractor until he developed orthopedic problems, which prevented him from continuing.  The examiner opined that the Veteran's PTSD limits him from working in an enclosed environment or any environment which reminded him of his Naval accident.  

In an August 2014 affidavit, the Veteran stated that since 1945/1955, he has been experiencing symptoms of nightmares, intrusive thoughts, anger, panic attacks, irritability and depressed mood at least once a week.  He stated that because of his service-connected PTSD, he avoids social functions, especially crowds.  He also states that he used to get into verbal altercations with people he worked with and realized that he has a short temper.  Since he owned his own business, he was able to make accommodations for himself, but it got to a point where he could no longer get to and from work.  

An August 2014 VA Form 21-8940 indicates that the Veteran last worked in 1989 and left work due to his service-connected PTSD.  He reported that he received treatment at the Tinton Falls Community Based Outpatient Clinic.  He endorsed symptoms of anxiety; difficulty concentrating and being easily angered.  He reported his highest level of education as 2 years of college.  He also reported that the medication he takes for his PTSD makes him drowsy.  

The Veteran was afforded another VA examination in March 2015 where the examiner noted that the Veteran experienced minimal symptoms related to his PTSD at the time of the exam.  Rather, much of the Veteran's mental health symptoms stemmed from his depressed mood secondary to his hip pain.  The examiner noted that the Veteran also had a diagnosis of an adjustment disorder with depressed mood, but noted that it was not possible to differentiate what symptoms are attributable to each diagnosis.  "[B]oth disorders include symptoms of social isolation, feeling cut off from other, feeling emotionally numb, poor sleep, suicidal ideation, memory problems, irritability, [and] loss of interest in activities that contribute to poor social and occupational functioning."  The examiner further noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his daily activities included sleeping all day long, watching television, and reading the newspaper.  The examiner noted the Veteran's recent mental health treatment visit where the Veteran reported feeling depressed secondary to his health issues.  The Veteran also reported that he has mobility issues which causes him to feel further depressed.  The Veteran reported that he "can't cope with anything."  

In a June 2015 correspondence, the Veteran's wife stated that throughout the years since the Veteran's service he has been easy to anger and irritable.  She stated that she would try and ensure that their children were quiet around him and not trigger his yelling.  She also stated that the Veteran avoids crowds and prefers to be in the presence of his immediate family.  "Sometime he will participate in isolated activities with his immediate family like taking a walk on the beach or perhaps golfing."  She further stated that the Veteran doesn't sleep well at night and has nightmares.

In a January 2016 psychological consultation report Dr. B.G. indicated that he had reviewed the Veteran's claims folder in addition to interviewing the Veteran over the phone.  Dr. B.G. noted the previous VA examination reports from 2013 and 2015.  During the phone interview, the Veteran endorsed symptoms of depression, insomnia, nightmares and flashbacks on a regular basis, and desire to isolate himself from people.  He reported that 4 out of his 5 children don't speak to him because he gets into arguments with people often.  Dr. G.B. opined that the Veteran suffers from PTSD and major depressive disorder with anxious distress.  He opined that it was impossible to separate which symptoms were attributable to each diagnosis because the symptoms overlap.  "[The Veteran's] behavioral presentation is significant for social isolation, anger, hostility, irritability, depression, anxiety, flashbacks, nightmares, panic attacks, insomnia and suspiciousness/hypervigilence."  Dr. G.B. agreed with the 2013 and 2015 VA examiners' reports, but disagreed with their conclusions regarding how the Veteran's service-connected PTSD impairs his occupational and social functioning.  He opined that the Veteran's occupational and social ability was severely deficient in the areas of thinking, judgment and mood and has been since 2008.  Regarding employability, "it is at least as likely as not that [the Veteran's] service-connected PTSD has precluded his ability to secure and follow substantially gainful employment since he last worked as a general contractor at the age of 50."  Specifically, he opined that the Veteran's need to isolate, anger, hostility and irritability would make it difficult to get along with coworkers and supervisors and his nightmares and lack of sleep would cause daytime fatigue, making it difficult to complete work tasks in a timely and acceptable manner.  

The Veteran was most recently afforded a VA examination in March 2017 where the examiner noted the Veteran's diagnoses of PTSD and adjustment disorder with depressed mood.  The examiner noted that it was not possible to differentiate what symptoms are attributable to each diagnosis because there was too much overlap in the symptoms.  The examiner noted that the Veteran demonstrated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that his children are estranged from him and go out of their way to avoid talking to him or spending time with him, as he is so gruff, loud and irritable.  The Veteran endorsed significant sleep problems and stated that he takes medication, which he denies helps with the symptoms.  He reported that his symptoms have gotten worse since he last sought mental health treatment.  He reported that he used to have golfing friends and even golfed for a time with a special cart, but his friends have died, he is not physically able to handle the demands anymore and has lost interest in participating.   He denied current suicidal ideas, but endorsed having them in the past.  The examiner observed that the Veteran was somewhat gruff and irritable and wanted to focus on grievances with the VA and had a difficult time answering simple factual answers.  

Regarding TDIU, the examiner opined that the Veteran would have difficulty understanding and remembering even simple instructions and work like procedures due to pervasive anxiety and very poor concentration.  She opined that the Veteran would most likely not be able to complete complex work tasks due to impaired short attention span, very poor concentration and uneven motivation/low energy.  
"It is unlikely in his present condition that he would be able to keep a regular work schedule, to attend work consistently over the long haul . . . He would not be able to keep a consistent schedule, or concentrate well enough to persist at even simple tasks consistently, at anything approaching a pace that would be expected in a competitive work environment."

Relevant VA treatment records indicate that the Veteran denied suicidal or homicidal ideations, hallucinations, delusions, but endorsed symptoms of avoidance, irritability, nightmares and depression.  His GAF score in 2014 was 60. 

Based on the foregoing, the Board finds that the Veteran is entitled to a 70 percent rating, but no higher, for the entire period on appeal.  In that regard, there is evidence that the Veteran's constant irritability, nightmares and avoidance of crowds has caused occupational and social impairment with deficiencies in most areas of his life.  He has a strained relationship with his male children; he rarely participates in social activities; he has difficulty sleeping and is often irritable.  These symptoms are frequent and significantly impact his work, family relations, thinking and mood. 

That being said, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating of 100 percent at any time during the appeal period.  In order for the Veteran to be entitled to a 100 percent rating, he must demonstrate total occupational and social impairment.  The Board finds that the Veteran's disability does not reflect the level of severity required for total occupational and social impairment.

Although the evidence demonstrates a significant degree of occupational and social impairment due to PTSD, it does not show total occupational and total social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran is aware of the challenges his PTSD symptoms present in his life.  He functions within the comfort zone in which he has created, gravitating towards his wife of many years and activities within the house.  He doesn't endorse symptoms such as hurting himself or others or appear to be out of touch with reality.  Although he is receipt of TDIU, this does not necessarily imply that he also meets the requirements for a 100 percent rating for PTSD.  In that regard, TDIU is warranted where there is evidence that the Veteran is precluded from maintaining and sustaining gainful employment due to his service-connected symptoms.  The criteria for a 100 percent schedular rating requires total social and occupational impairment which is not demonstrated based on the overall disability picture and the evidence regarding the severity of the symptoms and their frequency.  

V.  TDIU

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability. 38 C.F.R. § 3.340, 3.341, 4.16 (2016). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. § 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disability, the Board finds that the Veteran is unable to work due to his service-connected PTSD. The Veteran has limited education and previously worked for himself for many years in one field.  

There is evidence that one of the Veteran's non-service connected disabilities (arthritis) may have prevented him from maintaining substantially gainful employment.  The Board may not consider his non-service-connected disabilities in its analysis of entitlement to a TDIU.  While the evidence reflects that the Veteran's arthritis may have caused some occupational impairment, there is independent evidence that the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU, since March 31, 2008 (date of original PTSD claim).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected PTSD, the Veteran has been unable to obtain or retain substantially gainful employment.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an effective date prior to March 31, 2008 for the grant of service connection for PTSD is denied. 

Entitlement to a 70 percent rating, but no higher, for the service-connected PTSD, since March 31, 2008 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU, prior to January 27, 2016, is granted, subject to regulations applicable to the payment of monetary benefits.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


